2022 IL App (1st) 200064-U
                                           No. 1-20-0064
                                                                                  FIRST DIVISION
                                                                                    March 14, 2022

 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                          FIRST DISTRICT
 ______________________________________________________________________________
 EWA AUGUSEWICZ,                                     )            Appeal from the
                                                     )            Circuit Court of
           Petitioner-Appellee,                      )            Cook County.
                                                     )
     v.                                              )            No. 2007 D 379058
                                                     )
 MACIEJ DRAZKIEWICZ,                                 )            Honorable
                                                     )            Renee G. Goldfarb,
           Respondent-Appellant.                     )            Judge, presiding.



           JUSTICE PUCINSKI delivered the judgment of the court.
           Presiding Justice Hyman and Justice Walker concurred in the judgment.

                                             ORDER

¶1        Held: We affirm the circuit court’s denial of the respondent-appellant’s motion to
                reconsider the circuit court's order modifying child support. Appellant has failed
                to show that the circuit court abused its discretion in determining the
                modified child support amount pursuant to Sections 505(a)(1.5) and
                510(a)(2)(A) of the Illinois Marriage and Dissolution of Marriage Act (750
                ILCS 5/) (West 2019)), where the record does not reflect that the court erred
                in applying the law or that the court’s decision-making in recalculating
                Appellant’s child support obligations deprived him of his constitutional right
                to equal protection of law.

¶2        Respondent-Appellant Maciej Drazkiewicz appeals from the circuit court’s denial of his

motion to reconsider his petition to modify child support. He argues that the circuit court’s August
1-20-0064


20, 2019 order ruling on a petition to modify the amount of his child support obligations reflects

the court’s failure to apply Section 505 (as amended) and Section 510(a)(2)(A) of the Illinois

Marriage and Dissolution of Marriage Act (750 ILCS 5/) (West 2020)). For the following reasons,

we affirm the circuit court's denial of Appellant’s motion to reconsider its August 20, 2019 order

modifying child support.

¶3                                      BACKGROUND

¶4     This matter arises from a child support action regarding an individual child born to

Petitioner-Appellee and Respondent-Appellant. Ewa Augusewicz filed a petition to establish

parentage of her son, born October 14, 2005, against Appellant Maciej Drazkiewicz on July 3,

2007. Following a court-ordered paternity testing, Appellant was determined to be the natural

father of Appellee’s minor child by an order of the circuit court entered on December 27, 2007.

Appellee and Appellant entered into a Parenting Agreement on September 23, 2008. On November

3, 2009, Appellant was ordered to pay child support in the amount of $5,000, based on a net income

which the court determine to be $300,000 per year for the purposes of the order. The order indicates

that this amount was a deviation from the amount required by statutory minimum guidelines, which

would have been $6,855 per month. The reason given for the deviation was that the agreed-upon

amount of $5,000 per month, plus payment of child care, sufficiently provided a reasonable level

of support for the child.

¶5     The court ordered on October 19, 2011 that the 2009 temporary child support order would

expire, and Appellant was to pay a modified child support amount of $4,000 per month beginning

November 1, 2011. The order does not indicate whether the new amount was a deviation from the

statutory minimum, but states that the factors under 750 ILCS 5/505 had been considered,

including Appellant’s representations of his past and present income.



                                               -2-
1-20-0064


¶6       The Illinois Department of Healthcare and Family Services, ex rel. Ewa Augusewicz,

petitioned the court on June 27, 2018 to modify Appellant’s monthly child support obligations due

to the alleged substantial change in circumstances consisting of a significant decrease in

Appellant’s income, pursuant to 750 ILCS 5/510. The Department also filed a petition to intervene,

on the basis that Appellee applied for and received Department services 1 pursuant to Title IV-D

of the Social Security Act, 42 U.S.C.A. § 651, and the Department is required by statute to

intervene in child support cases involving those who obtain the Department’s services. Over

Appellee’s opposition, the court allowed the Department to intervene and entered an order

modifying child support on August 20, 2019. This order reduced his monthly child support

obligation going forward to $3,250.00. The order does not list Appellant’s net income, but

Appellant testified at a hearing before the court that his annual gross income in 2018 was $290,000,

a reduction from his 2011 gross annual income of $350,000, at the time of the previous child

support order that set his monthly child support obligation at $4,000. No other evidence was

presented to support an argument of a substantial change in circumstances.

¶7       The record on appeal does not include a transcript of the court’s proceedings on August

20, 2019, at which Appellee, Appellant, Appellant’s counsel, and an Assistant State’s Attorney are

listed as being present. According to the certified bystander’s report submitted pursuant to Ill. Sup.

Ct. R. 323(c), the circuit court found that the approximately 17% reduction in gross income did

not amount to a substantial change in circumstances on its own. The record does not indicate

whether the court made any other determination regarding which provision of which version of

the Act it applied in making this modification. The August 20, 2019 order does not indicate a


1
  The Department represents in its response to Petitioner’s opposition that the Department indicated in its Petition to
Intervene that Appellant had applied for and received the Department’s services. The petition actually states that
Petitioner was receiving Department services. Regardless, the circuit court allowed the Department to intervene and
modified the child support amount.

                                                         -3-
1-20-0064


finding of Appellant’s net income at the time of the order, or any other findings made by the court.

It sets Appellant’s child support obligation to $3,250 per month, with payments to begin on August

20, 2019.

¶8     Appellant filed a motion for reconsideration of the modification order on September 19,

2019, arguing that the court had presumably used an outdated version of the Act in arriving at the

$3,250 per month figure, and that this was not the proper version to use when the petition to modify

support was filed in 2018 and the court’s modification order was entered in 2019, after the 2017

amendments to Section 505 of the Act had come into effect. The court denied Appellant’s motion

to reconsider for lack of sufficiency in an order entered on December 11, 2019. While there is no

further information in the record explaining this lack of sufficiency, Appellant’s bystander report

states that the circuit court exercised its discretion to modify the amount of child support by

applying the 20%-of-net-income standard that existed in the pre-2017 version of Section 505; the

report further states that the court, after considering all of the circumstances presented, modified

Appellant’s child support obligation from $4,000 to $3,250 per month.

¶9     Appellant filed a notice of appeal on January 8, 2020, seeking appeal of both the denial of

his motion to reconsider and the underlying modification order of August 20, 2019, claiming that

he was denied his constitutional right to equal protection of law due to the circuit court’s

misapplication of the Act and seeking a recalculation of his monthly child support obligation, to

be applied retroactively to the time of the modification. Appellee and intervening party the Illinois

Department of Healthcare and Family Services failed to file a response or join in creating a

certified bystander’s report, and we took this case under consideration on the record and the

appellant’s           brief          only             on          June            1,           2020.




                                                -4-
1-20-0064


¶ 10                                          ANALYSIS

¶ 11   As an initial matter, the Notice of Appeal indicates that Appellant is seeking appeal of both

the December 11, 2019 order denying his motion for reconsideration, as well as the August 20,

2019 order modifying child support. While the last order from which this appeal directly arose is

the denial of reconsideration, we have jurisdiction to review the underlying modification order as

well. See Korogluyan v. Chicago Title & Trust Co., 213 Ill.App.3d 622, 627 (1st Dist. 1991) (The

Appellate Court may properly review an underlying order where the appellant appeals from a

motion to reconsider that order and the appellee has adequate notice of the implied request for

appellate review of that underlying order.)

¶ 12   A motion to reconsider premised on the argument that the trial court misapplied existing

law is reviewed de novo. Horlacher v. Cohen, 2017 IL App (1st) 162712, ¶ 80; Belluomini v.

Zaryczny, 2014 IL App (1st) 122664, ¶ 20. Generally, a circuit court's ruling on a petition to modify

child support will not be disturbed absent an abuse of discretion. Blum v. Koster, 235 Ill. 2d 21, 36

(2009); In re Marriage of Salvatore, 2019 IL App (2d) 180425, ¶ 22. Accordingly, a court's

decision to modify a party's child support obligation will be upheld unless the ruling is arbitrary,

fanciful, or unreasonable or where no reasonable person would agree with the court's ruling. In re

Marriage of Barboza Fisher, 2018 IL App (2d) 170384, ¶ 23; In re Marriage of Connelly, 2020

IL App (3d) 180193, ¶ 13. Where, however, the issue raised on appeal involves the legal effect of

a set of undisputed facts, the applicable standard of review is de novo. Salvatore, 2019 IL App (2d)

180425, ¶ 22.

¶ 13   The relevant provisions of the Illinois Marriage and Dissolution of Marriage Act (“Act”),

Sections 505(a)(1.5) and 510(a)(2)(A), which were in effect on August 2019 when the circuit court

issued its modification order read as follows:



                                                 -5-
1-20-0064


¶ 14        § 505. Child support; contempt; penalties.
            (a)(1.5) Computation of basic child support obligation. The court shall compute the
                    basic child support obligation by taking the following steps:
                    (A) determine each parent's monthly net income;
                    (B) add the parents' monthly net incomes together to determine the combined
                    monthly net income of the parents;
                    (C) select the corresponding appropriate amount from the schedule of basic
                    child support obligations based on the parties' combined monthly net income
                    and number of children of the parties; and
                    (D) calculate each parent's percentage share of the basic child support
                    obligation.

            750 ILCS 5/505(a)(1.5) (West 2019).

¶ 15        § 510. Modification and termination of provisions for maintenance, support,
            educational expenses, and property disposition.
                (a) An order for child support may be modified as follows:
                    (1) upon a showing of a substantial change in circumstances; and
                    (2) without the necessity of showing a substantial change in
                    circumstances, as follows:
                        (A) upon a showing of an inconsistency of at least 20%, but no less
                        than $10 per month, between the amount of the existing order and
                        the amount of child support that results from application of the guidelines
                        specified in Section 505 of this Act unless the inconsistency is due to the
                        fact that the amount of the existing order resulted from a deviation from
                        the guideline amount and there has not been a change in the
                        circumstances that resulted in that deviation; or
                        ***
               The provisions of subparagraph (a)(2)(A) shall apply only in cases in which a
               party is receiving child support enforcement services from the Department of
               Healthcare and Family Services under Article X of the Illinois Public Aid
               Code, and only when at least 36 months have elapsed since the order for child
               support was entered or last modified.

            750 ILCS 5/510(a)(2)(A) (West 2019).

¶ 16   Prior to 2017, the Act's child support guidelines required a noncustodial parent to pay a set

percentage of his or her income to the custodial parent. See 750 ILCS 5/505(a)(1) (West 2016). A

version of this rule was in effect when the 2009 and 2011 child support orders were entered, and

nothing in the record contradicts the supposition that the circuit court used the appropriate version

of the Act available in 2009 and 2011.



                                                -6-
1-20-0064


¶ 17   In 2017, however, the Illinois legislature passed Public Act 99-764 (eff. July 1, 2017),

which changed the child support guidelines to an “income shares” approach. Connelly, 2020 IL

App (3d) 180193, ¶ 16. Under this approach, courts are required to compute child support

obligations by “determining the parents’ combined monthly net income and calculating each

parent's percentage share of the basic child support obligation.” (Emphases in original.) Salvatore,

2019 IL App (2d) 180425, ¶ 18 (citing Pub. Act 100-15 (eff. July 1, 2017) (adding 750 ILCS

5/505(a)(1.5))). The Act applies to proceedings commenced on or after its effective date, and

therefore the version that was in effect at that time should have been the one utilized by the circuit

court. 750 ILCS 5/801(a); see also In re Marriage of Salvatore, 2019 IL App (2d) 180425, ¶¶ 19-

20.

¶ 18   Appellant argues that the circuit court must have used the version of the Act that existed

prior to the amendments that came into effect on July 1, 2017, which changed the child support

calculation from a percentage of the noncustodial parent’s income to an income-shares calculation

between the two parents.The record does not contain any explicit statement by the court laying out

its rationale or decision-making process in issuing the August 2019 order. The court’s modification

order does not include a finding of Appellant’s net income. The order denotes that the court held

a hearing, which was attended by Appellee, Appellant, Appellant’s counsel, and an Assistant

State’s Attorney representing the intervening Illinois Department of Healthcare and Family

Services, and that the court ordered child support in the amount of $3,250 per month.

¶ 19   Appellant made the argument that the circuit court utilized an incorrect method of

calculation in determining his new child support obligations in his motion for reconsideration of

the court’s modification order. The circuit court’s order denying his motion to reconsider denied

the motion simply for “lack of sufficiency,” without further explanation of whether Appellant’s



                                                -7-
1-20-0064


assumption was correct or false. Appellant’s certified bystander report states that the circuit court

“exercised its discretion in modifying the child support amount by applying the 20% of net income

standard under the old statute.”.

¶ 20   Appellant states in his bystander report that at the hearing on the modification order, he

provided the circuit court with evidence that his updated gross income was $290,000; there is no

indication in the record that the circuit court found otherwise. Appellant does not present us with

an explanation of how the circuit court’s supposed utilization of the 20%-of-net-income

calculation method, as opposed to some other process of determination, whether alone or in

combination with the aforementioned method, would have resulted in a new, modified child

support amount of $3,250. However, according to the bystander report, he also presented to the

court that the child in question was no longer six, as he had been during the original support order,

but a high-school-aged teenager, and the court found that the child’s needs were presumed to have

increased due to his older age and cost-of-living increases. Appellant asserts in the report that the

circuit court exercised its discretion in considering the 20%-of-net-income statutory minimum

guideline found in the pre-July-2017 version of the Act in responding to the Department’s petition

to modify child support. See Ill. Sup. Ct. R. 329 (“The record on appeal shall be taken as true and

correct unless shown to be otherwise***”) The circuit court also appears to have acted its

discretion to find that the prior child support order should be modified to an amount that deviated

from the minimum calculation guidelines, albeit the guidelines from a prior version of the Act.

¶ 21   The record does not indicate the court’s reasoning; however, even taking it as true that the

circuit court relied on an outdated version of Section 505, as stated in the bystander’s report, we

will not disturb the circuit court’s judgment as long as there exists evidence in the record to support

it, regardless of whether the court relied upon that evidence or whether its reasoning was correct.



                                                 -8-
1-20-0064


See Bank of America v. WS Management, Inc., 2015 IL App (1st) 132551, ¶ 84, Alpha School Bus

Co., Inc. v. Wagner, 391 Ill.App.3d 722, 734 (1st Dist. 2009). The circuit court’s findings in a

child support modification order shall not be disturbed absent an abuse of discretion such that no

reasonable person would find would take the trial court’s view. See In re Marriage of Moorthy

and Arjuna, 2015 IL App (1st) 132077, ¶ 41. The court’s factual conclusions will not be disturbed

unless they are against the manifest weight of the evidence. Id. Furthermore, “a trial judge is

presumed to know the law, and this presumption is rebutted only when the record affirmatively

shows the contrary.” People v. Taylor, 344 Ill.App.3d 929, 937 (1st Dist. 2003).

¶ 22   The purpose of a bystander's report is to serve as a substitute for a verbatim transcript of

court proceedings. See Ill. S. Ct. R. 323(c). A bystander's report must comply with Rule 323(c),

(Camper v. Burnside Construction Co., 2013 IL App (1st) 121589, ¶ 55) which states:

¶ 23        If no verbatim transcript of the evidence of proceedings is obtainable the appellant
            may prepare a proposed report of proceedings from the best available sources,
            including recollection *** [T]he appellant shall, upon notice, present the proposed
            report or reports and any proposed amendments to the trial court for settlement and
            approval. The court, holding hearings if necessary, shall promptly settle, certify, and
            order filed an accurate report of proceedings. Absent stipulation, only the report of
            proceedings so certified shall be included in the record on appeal.

            Ill S. Ct. R. 323(c).

¶ 24   Additionally, a bystander's report may not be based solely upon the drafter's own

interpretation of the evidence and memory of what happened during the proceedings, without the

acknowledgment of the opposing party and certification by the circuit court. Camper, 2013 IL App

(1st) 121589, ¶ 55. In the present matter, Appellee failed to respond to the bystander’s report,

which was prepared solely by Appellant. However, it is certified by the circuit court and shall be

considered as a true and accurate part of the record on appeal. See Ill. Sup. Ct. R. 323(c), 329;




                                               -9-
1-20-0064


Herhold v. Herhold, 123 Ill.App.2d 329, 296 (1st Dist. 1970) (The trial court’s certification of the

record is conclusive in the reviewing court.)

¶ 25   We therefore accept that the circuit court found that the decrease in Appellant’s income,

while insufficient to constitute a substantial change in circumstances pursuant to Section 510(a)(1)

of the Act, warranted the court’s decision to exercise its discretion in modifying the child support

order in 2019. The court also considered the child’s increased needs as he aged. However, we

cannot accept Appellant’s entirely unsupported assertion that the proper amount that the circuit

court should have set for the modified child support order was $1,529.93 per month. Firstly, the

record does not include facts to support such a finding. Secondly, the circuit court is required to

consider several factors pursuant to Section 505(a)(1.5), and we will not disturb its findings absent

an abuse of discretion.

¶ 26   Even if the circuit court applied an out-of-date version of Section 505, it clearly did not

apply the statutory minimum amount under that version’s calculation method; therefore, it is

reasonable to infer that it considered various factors relevant to the specific question of child

support between Appellee and Appellant, for the care of their child. There is no indication that the

court’s analysis did not support a deviation from the statutory minimum, to an amount of child

support above the minimum requirement under the appropriate version of the Act. Furthermore,

there is no justification for setting child support at the statutory minimum using either version of

the Act, or for finding that Appellant’s proposed monthly amount of $1,529.93 would have been

a more proper modification than $3,250.

¶ 27   The crux of Appellant’s argument is that the circuit court failed to determine the correct

statutory minimum support amount, and it further failed to modify child support to that amount.

This assertion incorrectly presupposes that the court was required under the Act to set Appellant’s



                                                - 10 -
1-20-0064


modified child support obligation to the minimum required amount. Nothing in the record suggests

that the court decided unreasonably in setting an amount of child support that was above that

minimum. Under Section 505, the circuit court was authorized to order Appellant to pay an amount

of child support that was reasonable and necessary for the support of his child. See In re Marriage

of Salvatore, 2019 IL App (2d) 180425, ¶ 18. Appellant admits that the court considered the rising

costs of the child’s needs. There is no question on appeal of whether the court appropriately

weighed these circumstances or inaccurately determined the needs of the child.

¶ 28   As previously stated, we will not disturb the circuit court’s decision even if there was any

error in its reasoning, as long as the record supports its conclusion. Additionally, the judge is

presumed to know the law unless it is proven otherwise. We see no evidence indicating that the

modified child support amount of $3,250 per month was unreasonable, or that any error in

calculating the statutory minimum had an impact on the circuit court’s decision to deviate from

the minimum at the specific amount it chose for the modification. We find only baseless

speculation for the argument that the circuit court misapplied the law, rather than validly exercised

its discretion in weighing Appellant’s income with other relevant factors to arrive at an appropriate

child support amount, as well as being aware of the latest changes in the law. Furthermore, the

2019 version of the Act does not prohibit the court from considering 20% of the supporting party’s

net income; it simply did away with using that figure as the statutory minimum guideline. Without

any evidence in the record of the court’s misapplication of law or abuse of discretion, we cannot

determine that the circuit court erred in its ultimate decision, and that, and will afford the circuit

court the presumption that the modification had a sufficient factual basis. See In re Marriage of

Gabriel and Shamoun, 2020 IL App (1st) 182710, ¶ 63.




                                                - 11 -
1-20-0064


¶ 29   For the foregoing reasons, we find that the circuit court did not abuse its discretion in

modifying Maciej Drazkiewicz’s monthly child support obligation to $3,250 on August 20, 2019.

The judgment of the Circuit Court of Cook County is affirmed.

¶ 30   Affirmed.




                                             - 12 -